Title: To James Madison from Rufus King, 5 August 1802 (Abstract)
From: King, Rufus
To: Madison, James


5 August 1802, London. Suggests that if the president consents to his return to the U.S., the same public ship could bring his successor and return King home. Realizes it is unlikely a frigate from the Mediterranean would be convenient, since “coming from that Quarter she might be liable to perform Quarantine which would occasion a long detention, as well as great Expense.” Requests to be informed as soon as possible of the president’s decision so that he might make arrangements to decrease his baggage if a public ship cannot be made available. Also requests that Nicholas Low of New York be notified so that if necessary “he may execute a Provisional Order I have given him, to prepare and send from New York a Vessel to carry me and my family home.” In a postscript asks to be allowed to bring home “a few Sheep of the Breeds most esteemed here” and his carriage horses if a public vessel is sent.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; marked private and duplicate; in a clerk’s hand; docketed by Brent. Printed in King, Life and Correspondence of Rufus King, 4:155–56.



   
   JM refused King the use of a public ship for his return home. Although the stated reason was that “the Quarantine obstacle which you suggest to the return of our Frigates from the Mediterranean by way of England, cuts off the only resource which it is supposed could be made anywise consistent with the public conveniency,” the real reason was given by Jefferson in a letter to James Monroe some months later—”to reform the prodigalities of our predecessors” (JM to King, 9 Oct. 1802 [typescript supplied by James G. King, New York, N.Y., 1959]; Jefferson to Monroe, 13 Jan. 1803, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:191).



   
   Nicholas Low was a New York merchant and King’s financial agent. He had been a director of the Bank of New York, a director of the New York Office of Discount and Deposit of the Bank of the United States, and from 1793 to 1801 supervisor of the revenue for New York (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 26:27 and n. 3).


